EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Insert the following paragraph at the beginning of the specification:
This application is a national stage application of International Application No. PCT/IL2019/050271, now WO 2019/175867, filed on March 12, 2019, which claims the benefit of U.S. Provisional Application No. 62/642,016, filed March 13, 2018, the entire contents of which are incorporated herein by reference.
Appropriate correction is required.

Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Wellings et al. (US 7,132,531 B1), Jolley et al. (Highly Productive Continuous Flow Synthesis of Di- and Tripeptides in Water, 2017), Stepaniuk et al. (US 6,028,172), and Renil et al. (PEGA Supports for Combinatorial Peptide Synthesis and Solid-phase Enzymatic Library Assays, 1998).

	Regarding claim 52, Wellings et al. discloses a method for performing at least one cycle of solid phase synthesis of an organic molecule (solid-phase synthesis, see Abstract), the method comprising the steps of: i. providing a reactor (reactor vessel) comprising a reaction chamber and a stirring apparatus, wherein the stirring apparatus comprises an impeller having at least two blades rotatable about an axis (see Abstract; figures 1-3; column 3, lines 35-47; column 4, lines 49-61; column 6, lines 13-53 and column 10, lines 7-41).
Jolley et al. discloses a method for performing at least one cycle of solid phase synthesis of an organic molecule (solid-phase peptide synthesis, see Introduction), the method comprising the steps of: i. providing a reactor (continuous stirred tank reactor (CSTR)) comprising a reaction chamber and a stirring apparatus, wherein the stirring apparatus comprises a rotating angled pipe (see Introduction; figure 2; and Results and Discussion).
	Stepaniuk et al. discloses a method for performing at least one cycle of solid phase synthesis of an organic molecule (see Abstract), the method comprising the steps of: i. providing a reactor (7) comprising a reaction chamber and a stirring apparatus (basket, 17); ii. inserting beads of polymeric resin (polystyrene) and at least one solvent (DCM, DMF) into the reactor (7) to provide a reaction mixture, wherein the reaction mixture is in contact with the rotatable blades; and iii. inserting at least one reactant into the reaction chamber (see Abstract; figure 2; column 7, line 3 through column 17, line 37).
Renil et al. discloses beads of functionalized polymeric resin (see Abstract; Synthesis of Solid-phase Substrate Libraries and Their Use in Solid-phase Assays of MMP9; and Peptide Synthesis using More Cross-linked High-capacity Resins).
	The prior art references fail to disclose or suggest a method wherein the stirring apparatus comprises an impeller having at least two blades rotatable about an axis; ii. inserting beads of 3 sec-1; thereby performing at least one cycle of the solid phase synthesis of the organic molecule.
	Claims 53-71 depend on claim 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordon et al. (The renascence of continuous-flow peptide synthesis – an abridged account of solid and solution-based approaches, 2017) discusses solid-phase peptide synthesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774